Bliss, J.
(dissenting in part). I concur for reversal but not upon the ground of the laches of the respondent in the making of the motion for substitution. While the respondent was dilatory on such motion, nevertheless, the then corporation counsel for the city did not oppose the granting of the order of substitution and no prejudice of any sort to the city, by reason of the delay, was shown. When the present corporation counsel moved to vacate the order of substitution, again the laches of the respondent was not raised and no prejudice shown. Indeed, the only question of laches then before the Special Term was that of the city in moving to vacate. There are no facts appearing in this record which warrant a reversal on the ground of the laches of the respondent and the appellants do not now raise the issue of laches in their brief. Any prejudice to the city, by reason of the claimed laches of the respondent, must be wholly assumed for there is no proof of it.
I concur with the majority that the judgment itself should be reversed in so far as it vacated the assessments in question. The *647only harm done to this respondent by these assessments is that they are too high. It must be conceded that the respondent’s property was properly assessable in some amount for these special improvements. The judgment below relieved the property from any assessment. The decision about to be made by this court goes to the opposite extreme and makes the respondent pay an assessment which the majority opinion concedes to be erroneous. I agree that the assessment as finally made and confirmed was incorrect because it omitted the Shufeldt property, but that is no reason for now compelling the respondent to pay such erroneous assessment any more than it was a reason for vacating the assessment entirely. What should be done is to reverse the judgment in so far as it vacated assessments and ordered repayment of the taxes already paid, and remit the matter to the assessor of the city of Kingston for a proper assessment. There is ample authority for the remission of this matter to the city authorities for a proper reassessment. (Civ. Prac. Act, § 1300; Tax Law, art. 13; People ex rel. Manhattan R. Co. v. Barker, 165 N. Y. 305; People ex rel. Consolidated Gas Co. v. Feitner, 78 App. Div. 313.)
I, therefore, vote to reverse the final order and judgment upon the law and facts in so far as they vacated the assessment and ordered repayment, and to remit the proceedings to the assessor and common council of the city of Kingston for a proper reassessment.
Judgment reversed on the law and facts, with costs, and petition dismissed.
The court reverses the following findings of fact in the referee’s decision:
Nos. 1, 6, 7, 10, 11 and 12.
Conclusions of law disapproved.
Also findings of fact made by the referee and contained in petitioner-respondent’s requests, as follows:
Nos. 17, 21, 22, 23, 28 as immaterial, and 31; and conclusions of law as found by the referee and contained in the petitioner-respondent’s proposed findings are also disapproved.